RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 18a0276p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 MEHRDAD HOSSEINI,                                         ┐
                                    Plaintiff-Appellant,   │
                                                           │
                                                           │
        v.                                                 │
                                                           >      No. 17-6453
                                                           │
 KIRSTJEN M. NIELSEN, Secretary of the United States       │
 Department of Homeland Security; L. FRANCIS               │
 CISSNA, Director, United States Citizenship and           │
 Immigration Services, in his official capacity;           │
 KRISTINE R. CRANDALL, Director of Nebraska Service        │
 Center, United States Citizenship and Immigration         │
 Services, in her official capacity,                       │
                                   Defendants-Appellees.   │
                                                           ┘

                          Appeal from the United States District Court
                        for the Eastern District of Kentucky at Lexington.
                  No. 5:14-cv-00404—Karen K. Caldwell, Chief District Judge.

                                    Argued: October 18, 2018

                             Decided and Filed: December 19, 2018

                 Before: KEITH, CLAY, and NALBANDIAN, Circuit Judges.

                                       _________________

                                            COUNSEL

ARGUED: Lance Curtright, DE MOTT, MCCHESNEY, CURTRIGHT, ARMENDARIZ,
LLP, San Antonio, Texas, for Appellant. Joseph Francis Carilli, Jr., UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. ON BRIEF: Lance
Curtright, DE MOTT, MCCHESNEY, CURTRIGHT, ARMENDARIZ, LLP, San Antonio,
Texas, for Appellant. J. Max Weintraub, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.
 No. 17-6453                                Hosseini v. Nielsen                                        Page 2


                                           _________________

                                                 OPINION
                                           _________________

        NALBANDIAN, Circuit Judge. Mehrdad Hosseini fled his native Iran and obtained
asylum in the United States in 1999. Two years later, he applied to adjust his legal status to
become a lawful permanent resident.             But the United States Citizenship and Immigration
Services (“USCIS”) denied that application after concluding that Hosseini provided material
support to two Iranian terrorist organizations, rendering him inadmissible to the United States
under 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd).

        This case turns on whether Hosseini’s copying and distribution of flyers amounts to
material support of a terrorist organization. Over an approximate six-year span after the 1979
Iranian Revolution, Hosseini made copies of and distributed flyers from several Iranian non-
governmental organizations, including the Mujahadin-e Khalq (“MeK”) and the Fadain-e Khalq
(“FeK”).1 Hosseini insists that the flyers he distributed alerted Iranians to the new regime’s
human rights abuses, including its crackdown on women, students, workers, and other civil
dissidents. Nonetheless, USCIS determined that MeK and FeK were terrorist organizations and
that Hosseini provided them material support by copying and distributing their flyers. After
USCIS denied his application, Hosseini sought relief in federal court, arguing that USCIS’s
inadmissibility determination was arbitrary and capricious under the Administrative Procedure
Act, 5 U.S.C. § 701 et seq., and the Declaratory Judgment Act, 28 U.S.C. § 2201. The district
court affirmed USCIS’s determination. We AFFIRM.

                                                       I.

        In 1997, Mehrdad Hosseini’s wife, Nasrin Abdolrahmani, left Iran with her two children
and traveled to the United States on a B-2 tourist visa. Shortly thereafter, Abdolrahmani applied
for asylum, noting her genuine fear of persecution were she to return to Iran. Abdolrahmani
explained in her affidavit supporting her asylum petition that the government was targeting her

        1These   organizations have different names and spellings. MeK is sometimes called “the Mojahedin,” “the
Mujahedeen,” and “MEK.” Likewise, “Fedaian,” “Fadaian,” and “Fadayan” are substitutes for FeK. We refer to the
organizations as “MeK” and “FeK,” unless quoting a source.
 No. 17-6453                                   Hosseini v. Nielsen                                       Page 3


family because of her husband’s prior ties to MeK, which sought to overthrow the radical Islamic
clerics who led the Iranian regime following the 1979 Iranian Revolution. She stated that her
husband described his involvement with MeK as “minimal, occasional, and [ ] mostly in the
form of providing copying and telefax services to facilitate distribution of political leaflets and
articles at the request of his brothers who were active in the organization.”                       Nonetheless,
Abdolrahmani stated that she threatened to leave Hosseini after the birth of their first child unless
he severed his ties to the organization. Hosseini acceded to her demand sometime in the mid-
1980s.

          After an immigration judge granted her asylum petition, Abdolrahmani submitted a Form
I-730 petition to obtain asylum for her husband as a derivative beneficiary spouse. 2 A USCIS
adjudicator granted that petition too, despite the fact that he was unable to review
Abdolrahmani’s file and therefore lacked knowledge about Hosseini’s ties to MeK.

          About one year after obtaining asylum in the United States, Hosseini filed a Form I-485
application to adjust his legal status to that of a lawful permanent resident. The application
asked Hosseini to describe his affiliation with any political organization—in the United States or
elsewhere—since his 16th birthday. While Hosseini did not mention his connection to MeK, he
stated that he “served to the Iranian Army as a soldier since May 1980 to May 1982” and that he
“joint [sic: joined] to a political organization called Fadaeian Khalgh from 1979 to 1982 in Iran.”
In December 2007, USCIS contacted Hosseini to request additional information, noting that it
had uncovered a discrepancy between his application and Abdolrahmani’s 1997 affidavit.
USCIS explained:

          A review of your Spouse’s file reveals that you were a member of the Mujahedin
          prior to your marriage in 1984. In fact, your past membership within the
          Mujahedin was a prominent part of your spouse’s asylum claim. You listed
          membership in Fadeian Khalqh in Part, 3, Section C of your Form I-485
          application, but made no mention of the Mujahedin. Please provide an affidavit
          detailing the reason for this discrepancy or omission.




          2Under   8 U.S.C. § 1158(b)(3)(A), the spouse or child of an alien who is granted asylum may also receive
asylum.
 No. 17-6453                           Hosseini v. Nielsen                                 Page 4


       Hosseini responded to USCIS’s request through a March 2009 affidavit, explaining that
he was aware of the contents of his wife’s asylum application and that he “[has] nothing to hide
and [has] never tried to hide anything.” Hossieni stated that his wife’s description of his
involvement with MeK was accurate and that he believed USCIS would have considered his I-
485 application in conjunction with his wife’s asylum application.

       In that same affidavit, Hosseini clarified the extent of his involvement with MeK and
FeK. He explained that he was a young adult living in Iran in 1979 when radical clerics led by
Ayatollah Khomeini toppled Iran’s ruling monarch and imposed an Islamic theocracy. After the
revolution, Hosseini became increasingly interested in politics and “eagerly sought out
information about various political viewpoints.”       He read literature from different Iranian
organizations, ranging from Islamic fundamentalists to women’s rights groups. And he began to
copy and distribute some of that literature, including literature from MeK and FeK. According
to Hosseini, the literature that he distributed informed Iranians about the new government’s
human rights abuses, particularly its targeting of women, students, workers, and other civil
dissidents. Moreover, the literature countered the regime’s narrative that it enjoyed widespread
public support. As Hosseini explained, the literature allowed Iranians to “find out what was
really happening” in their country. Hosseini insisted that he never joined MeK, FeK, or any
other Iranian political organization, explaining that his opposition to “a continued Islamic role in
the federal government of Iran” would likely have precluded him from attaining membership in
MeK. Although Hosseini conceded that he heard “rumors” that MeK engaged in terrorist attacks
on the Iranian government, he “emphatically” denied ever learning “any reliable information that
would indicate the MeK killed civilians” or American servicemen prior to the Iranian
Revolution.

       Six years passed with no response from USCIS. In March 2013, Hosseini filed a pro se
complaint in federal district court to compel USCIS to decide his application. The district court
issued an order on April 3, 2014, requiring USCIS to adjudicate Hosseini’s application within
60 days. Hosseini v. Napolitano, 12 F. Supp. 3d 1027 (E.D. Ky. 2014). USCIS then issued a
“Notice of Intent to Deny” Hosseini’s application, explaining that Hosseini is inadmissible under
8 U.S.C. § 1182(a)(3)(B)(i)(I) for having engaged in terrorist activities by providing copying and
 No. 17-6453                             Hosseini v. Nielsen                                Page 5


telefax services to MeK and FeK and distributing their literature. Hosseini filed a timely
response to USCIS’s Notice of Intent, explaining that he was not a member of MeK or FeK, had
no knowledge of the organizations’ terrorist activities, and did not provide material support to
the organizations. USCIS nonetheless issued a final decision finding Hosseini inadmissible and
denying his application.

       Hosseini again turned to the courts for relief. This time, he challenged USCIS’s denial of
his application under the Administrative Procedure Act, 5 U.S.C. § 701 et seq., and the
Declaratory Judgment Act, 28 U.S.C. § 2201. The district court dismissed the complaint for
failure to state a claim. It concluded that USCIS’s denial of Hosseini’s application to adjust his
legal status was not a final agency action under the Administrative Procedure Act and therefore
was not reviewable. Hosseini v. Beers, No. 5:14-404, 2015 WL 5321803 (E.D. Ky. Sept. 11,
2015). This court reversed that decision and held that USCIS’s denial of Hosseini’s application
constituted a final agency action. Hosseini v. Johnson, 826 F.3d 354 (6th Cir. 2016). After the
matter returned to the district court, Hosseini filed a motion for summary judgment, arguing that
USCIS’s denial of his application was arbitrary and capricious and thus in violation of the
Administrative Procedure Act.        The district court denied Hosseini’s motion and affirmed
USCIS’s denial of his application.

       Hosseini appeals that decision.

                                                 II.

       We first address our jurisdiction.       The Immigration and Nationality Act expressly
precludes judicial review of certain types of agency determinations, stating in relevant part:

       Notwithstanding any other provision of law (statutory or nonstatutory) . . . and
       regardless of whether the judgment, decision or action is made in removal
       proceedings, no court shall have jurisdiction to review—(i) any judgment
       regarding the granting of relief under section 1182(h), 1182(i), 1229b, 1229c, or
       1255 of this title, or (ii) any [ ] decision or action of the Attorney General or the
       Secretary of Homeland Security the authority for which is specified under this
 No. 17-6453                                Hosseini v. Nielsen                                        Page 6


        subchapter3 to be in the discretion of the Attorney General or the Secretary of
        Homeland Security . . . .

8 U.S.C. § 1252(a)(2)(B). This provision would seem to prevent us from reviewing USCIS’s
denial of Hosseini’s application to adjust his legal status because that decision is discretionary.
But when Hosseini first appealed to this court, we explained that a court “may review ‘non-
discretionary decisions that underlie determinations that are ultimately discretionary.’” Hosseini,
826 F.3d at 358 (quoting Billeke-Tolosa v. Ashcroft, 385 F.3d 708, 711 (6th Cir. 2004)). And we
said that admissibility determinations—even those underlying a discretionary decision—are
“non-discretionary determinations that are subject to judicial review.” Id. at 359. Accordingly,
this court has jurisdiction to review USCIS’s determination that Hosseini is inadmissible, but we
cannot pass judgment on USCIS’s final, discretionary decision to deny Hosseini’s application.

                                                      III.

        We review de novo a district court’s decision to uphold a final agency action on summary
judgment. City of Cleveland v. Ohio, 508 F.3d 827, 838 (6th Cir. 2007). But we review the
underlying agency action under the arbitrary and capricious standard. Id. Thus, we will hold
unlawful any agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law.” 5 U.S.C. § 706(2)(A). Our review under that standard is narrow: “a
court is not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n v. State
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Nonetheless, we must ensure that the agency
“articulate[d] a rational connection between the facts found and the choice made and . . .
provide[d] something in the way of documentary support for its action.” GTE Midwest, Inc. v.
Fed. Commc’ns Comm’n, 233 F.3d 341, 345 (6th Cir. 2000) (internal quotations and citations
omitted). And we must also ensure that the agency action is in accordance with the law, such
that there is no “conflict with the language of the statute relied upon by the agency.” City of
Cleveland, 508 F.3d at 838.




          3 “[T]his subchapter” includes 8 U.S.C. § 1151–1381. As we noted in Hosseini, the provision at issue in
this case, 8 U.S.C. § 1159, falls within the subchapter. Hosseini, 826 F.3d at 358 n.5.
 No. 17-6453                           Hosseini v. Nielsen                                 Page 7


                                                IV.

       On appeal, Hosseini raises four arguments regarding USCIS’s inadmissibility
determination, alleging that (1) USCIS’s determination that MeK and FeK are terrorist
organizations was arbitrary and capricious; (2) he presented clear and convincing evidence to
USCIS that he had no knowledge of MeK and FeK’s terrorist activities; (3) he did not provide
material support by copying and distributing MeK and FeK’s flyers; and (4) USCIS’s denial of
his application to change his legal status was arbitrary and capricious because it had previously
granted him asylum and therefore determined that he was admissible.             We consider each
argument in turn.

                                                A.

       Hosseini argues that USCIS’s determination that MeK and FeK are terrorist organizations
was arbitrary and capricious. An alien may apply to adjust his legal status in the United States,
provided that he is admissible. 8 U.S.C. § 1159(b)(5). But aliens who have provided material
support to a terrorist organization are inadmissible and therefore cannot adjust their legal status.
8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(cc)-(dd).     The Immigration and Nationality Act’s (“INA”)
definition of terrorist organization includes three categories: (1) a Tier One organization,
designated by the Secretary of State under 8 U.S.C. § 1189; (2) a Tier Two organization,
designated upon publication in the Federal Register by the Secretary of State, after consultation
with the Secretary of Homeland Security and the Attorney General; and (3) a Tier Three
organization, composed of “two or more individuals, whether organized or not, which engages in
or has a subgroup which engages in” terrorist activities. 8 U.S.C. § 1182(a)(3)(B)(vi)(I)-(III).
USCIS determined that MeK and FeK were Tier Three terrorist organizations when Hosseini
copied and distributed their flyers. We consider each designation below.

       MeK. USCIS relied on the United States Department of State’s Country Reports on
Terrorism and the Library of Congress’s Country Studies on Iran to assess MeK. Those sources
describe MeK as a violent political organization that was responsible for the assassination of
several U.S. military personnel and civilians in the 1970s. In fact, this court affirmed a Board of
Immigration Appeals (“BIA”) determination that MeK operated as a terrorist organization in the
 No. 17-6453                            Hosseini v. Nielsen                                 Page 8


1970s. Daneshvar v. Ashcroft, 355 F.3d 615, 627 (6th Cir. 2004). MeK’s violent activities
continued after the 1979 Iranian Revolution. USCIS notes that in September 1981, MeK sent
supporters armed with machine guns and rocket-propelled grenade launchers into the streets to
protest the new regime. But by 1983, MeK was diminished: many of its leaders had been killed,
and the regime had either executed or imprisoned thousands of its members. Although MeK
survived the regime’s crackdown, it transferred its operational base to Iraq and its headquarters
to Paris.

        Hosseini does not dispute that MeK once engaged in terrorism. Rather, he alleges that
MeK underwent significant changes after the 1979 revolution and was no longer a terrorist
organization when he copied and distributed flyers on its behalf. As USCIS’s decision explains,
MeK has undergone several iterations since its founding. And as Hosseini notes, the record
reveals examples of MeK’s terrorist activity only up to—but not after—September 1981. Thus,
Hosseini argues that the record does not support USCIS’s conclusion that he supported MeK
when that organization engaged in terrorist activity.

        Although we do not know precisely when Hosseini’s affiliation with MeK began or
ended, the record supports USCIS’s conclusion that Hosseini copied and distributed MeK-
produced literature while MeK engaged in terrorist activity. Indeed, Hosseini stated in his March
2009 affidavit that “in the months immediately after the fall of the Shah,” which occurred in
1979, political activists distributed literature about the new regime. And by Hosseini’s own
admission, he “began reading and distributing literature from various sources, two of which were
from MeK and the Fadaian.” Further, Hosseini’s wife stated in her affidavit that Hosseini and
his brothers “were politically active in the Mojahedin organization whose aim after the 1979
revolution was to overthrow the Islamic regime.” Hosseini did not end his relationship with
MeK until after he married Abdolrahmani and had his first child, which would have been—at the
very earliest—December 1984. Although USCIS cannot pinpoint the date when Hosseini’s
affiliation with MeK began, it reasonably concluded that Hosseini began to copy and distribute
the organization’s literature sometime between 1979 and 1981.

        FeK.   Hosseini contests USCIS’s determination that FeK is a terrorist organization,
noting that the record fails to identify any terrorist activity that FeK’s leaders authorized. But as
 No. 17-6453                                   Hosseini v. Nielsen                                           Page 9


USCIS said in its decision, FeK was “an anti-Shah Marxist guerilla organization whose goal
changed to overthrowing the Ayatollah after the Iranian revolution.” And USCIS compared FeK
to MeK, explaining that while FeK was smaller than MeK, it engaged in similar guerilla
activities.

         Separately, Hosseini argues that FeK splintered into different subgroups and that he was
affiliated with a non-violent FeK subgroup. This argument is also unavailing. Hosseini insists
that he supported the Organization of Iranian People’s Fedaian (Majority) (“OIPFM”), a non-
violent offshoot of the FeK. But as USCIS explains, OIPFM began in 1981 after its parent
organization, Organization of Iranian People’s Fedaian Guerrillas (“OIPFG”), changed its name
and disavowed its guerilla warfare tactics. Because Hosseini admitted to joining—or at the very
least engaging with—FeK in 1979,4 USCIS reasonably concluded that he would have had some
affiliation with OIPFG before that organization ceased engaging in guerilla warfare.

         For the reasons explained above, it was not arbitrary and capricious for USCIS to
determine that Hosseini engaged with two Tier III terrorist organizations, MeK and FeK.

                                                          B.

         Hosseini also alleges that he presented clear and convincing evidence to USCIS that he
had no knowledge that MeK and FeK were engaged in terrorist activity and is therefore
admissible. If USCIS determines that the alien gave support to a Tier I or Tier II terrorist
organization, that alien is inadmissible, regardless of whether he knew that he was supporting a
terrorist organization. 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(cc). But a different standard applies to
Tier III terrorist organizations. An alien is admissible, even if he provided material support to a
Tier III terrorist organization, if he can demonstrate by clear and convincing evidence that he
“did not know, and should not reasonably have known, that the organization was a terrorist
organization.” 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd). Accordingly, Hosseini must show that he
presented clear and convincing evidence to USCIS that he did not know MeK and FeK were


         4Hosseini  stated on his application to adjust his legal status that he “joint [sic: joined]” FeK from 1979 to
1982. In his March 2009 affidavit, however, Hosseini denied being a FeK member but admitted to supporting FeK
policies and attending its meetings.
 No. 17-6453                            Hosseini v. Nielsen                              Page 10


engaged in terrorist activity and that USCIS issued a decision so contrary to the evidence that it
was arbitrary and capricious.

       Hosseini’s burden is high, and he does not prevail here. USCIS’s decision describes a
“public and shocking” terrorist attack in 1981, during which MeK detonated bombs in the
Islamic Republic party’s head office that killed “some seventy high-ranking Iranian officials,
including Chief Justice Ayatollah Mohammad Beheshti, President Mohammad-Ali Rajaei, and
Premier Mohammad-Javad Bahonar.”           Given Hosseini’s acknowledgment that he “eagerly
sought out information about various political viewpoints” and “began reading and distributing
literature from various sources” after the 1979 revolution, it seems implausible that he was
unaware of this attack and the organization that perpetrated it. In fact, Hosseini admitted that he
“heard rumors” that MeK and other groups “engaged in terrorist attacks on the Islamic
government’s leaders and supporters.”

       In Daneshvar v. Ashcroft, this court discussed some of the factors that an agency might
consider in determining whether an alien knew about an organization’s terrorist activity. See
355 F.3d at 628. Those factors are: (1) the alien’s age when he supported the organization;
(2) whether the alien voluntarily disassociated from the organization; (3) the alien’s testimony
about his involvement with the organization; and (4) evidence that the alien engaged in violent
acts of terrorism. Id. Hosseini argues that if USCIS applied the Daneshvar factors to his case, it
would have determined that he lacked knowledge about MeK and FeK’s terrorist activities. But
Daneshvar is not as helpful as Hosseini suggests.

       The first Daneshvar factor, age, weighs against Hosseini. The alien in Daneshvar was a
minor during his involvement with the terrorist organization, prompting this court to state that
“[w]e would be hard-pressed to classify any minor who sold newspapers for an organization that
supported an armed revolt against a tyrannical monarch as a terrorist.” Id. at 628. But Hosseini
was at least nineteen years old when he began to spread MeK and FeK literature, and he
continued to do so for approximately six years. The second Daneshvar factor—whether the
alien voluntarily disassociated from the terrorist organization—weighs in Hosseini’s favor. To
be sure, Hosseini’s wife threatened to leave him unless he severed his ties to MeK. But setting
aside his wife’s pressure, Hosseini left MeK on his own terms, like the alien in Daneshvar. The
 No. 17-6453                           Hosseini v. Nielsen                                Page 11


third Daneshvar favor, which considers the alien’s testimony about his involvement with the
terrorist organization, is inconclusive.   Hosseini supplied contradictory testimony about his
knowledge of MeK and FeK’s activities.           In his March 2009 affidavit, Hosseini stated,
“I emphatically deny that I ever learned of or knew of any reliable information that would
indicate the MEK killed civilians.” He also explained that he “was not aware of any case of
MEK’s alleged involvement in the killing of American service men in Iran prior to the
revolution.” Nonetheless, Hosseini stated that he “heard rumors . . . from time to time in Iran”
that MeK “ha[d] engaged in terrorist attacks on the Islamic government’s leaders and
supporters.” Finally, the fourth Daneshvar factor is favorable to Hosseini: there is no record
evidence that Hosseini engaged in any violent acts of terrorism.

       After applying those four factors, the Daneshvar court determined that “there is
substantial evidence that Petitioner is not statutorily ineligible for immigration relief.” 355 F.3d
at 628. But that outcome is not compelled here. While two factors weigh in Hosseini’s favor—
he left MeK voluntarily and he did not engage in violent terrorism—the other factors lend a
different conclusion. Hosseini was not a minor during his six-year involvement with MeK and
FeK. And he admitted to hearing rumors that MeK was engaged in terrorist activity. In short,
Daneshvar does not help Hosseini rebut USCIS’s determination that he knew about MeK and
FeK’s terrorist activity. Furthermore, in light of his high burden, Hosseini has failed to show
that USCIS’s decision was arbitrary and capricious.

                                                C.

       Hosseini’s strongest argument is that his copying and distribution of MeK and FeK
literature did not amount to material support for those organizations. An alien is inadmissible if
he:

       Affords material support, including a safe house, transportation, communications,
       funds, transfer of funds or other material financial benefit, false documentation or
       identification, weapons (including chemical, biological, or radiological weapons),
       explosives, or training . . . [to a terrorist organization].

8 U.S.C. § 1182(a)(3)(B)(iv)(VI).     Here, USCIS concluded that Hosseini provided material
support “to a terrorist organization described in clause (vi)(III)” by copying and distributing
 No. 17-6453                            Hosseini v. Nielsen                                  Page 12


flyers on behalf of MeK and FeK. 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd). Because the statute
refers to material support, it suggests that some support may not rise to the level that would
disqualify an alien from admission to the United States. Hosseini insists that the distribution of
flyers (as well as his use of a copy and fax machine on behalf of MeK) is not material support.
The government, by contrast, argues that even low-level, non-violent support can be material
because it frees up resources for the terrorist organization to redirect toward violent activity.

       To determine whether Hosseini’s activities constitute material support, “[w]e begin, as
always, with the text of the statute.” Permanent Mission of India to the United Nations v. City of
New York, 551 U.S. 193, 197 (2007).           Although the statute sets forth examples of what
constitutes material support, it does not specifically define material support. Because we lack a
definition of material support, we must “give the term its ordinary meaning” and turn to
dictionaries to start. United States v. Zabawa, 719 F.3d 555, 559 (6th Cir. 2013). Black’s Law
Dictionary provides three definitions of material, two of which could apply to this statute. One
definition compares material to “relevant,” explaining that material means “having some logical
connection with the consequential facts.” Black’s Law Dictionary (10th ed. 2014). But material
may also mean “significant” or “essential.” Id. Non-legal dictionaries offer a similar definition.
See, e.g., Oxford English Dictionary (3d ed. 2001) (defining material as “of serious or substantial
import; significant, important, or of consequence); Webster’s Third New International
Dictionary (2002) (defining material as “being of real importance or great consequence”).

       We read material here to incorporate both the “relevant” and “significant” definitions.
Context helps us reach that conclusion. The statute at issue bars admission to an alien who has
provided material support: “for the commission of a terrorist activity,” 8 U.S.C.
§ 1182(a)(3)(B)(iv)(VI)(aa); “to any individual who the actor knows, or reasonably should know,
has committed or plans to commit a terrorist activity,” 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(bb); or
“to a terrorist organization” 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(cc)-(dd). That is, the support must
be relevant to terrorism. And the support must also be significant. Indeed, the statute provides a
non-exhaustive list of examples of material support, including “safe house, transportation,
communication, funds, transfer of funds or other material financial benefit, false documentation
or identification, weapons (including chemical, biological, or radiological weapons), explosives,
 No. 17-6453                            Hosseini v. Nielsen                               Page 13


or training” 8 U.S.C. § 1182(a)(3)(B)(iv)(VI). Those examples suggest that the support must be
“significant” or even “essential” to the commission of terrorism.

       Although the statute’s list of examples is non-exhaustive, the copying and distribution of
literature may not seem as “relevant” or “significant” to the commission of terrorism as the
provision of weapons or explosives.          But the Supreme Court explained in Holder v.
Humanitarian Law Project that “seemingly benign support” may provide essential assistance to a
violent terrorist organization. 561 U.S. 1, 36 (2010). In that case, the Court considered “material
support” as it appears in 18 U.S.C. § 2339B, a statute criminalizing the support of foreign
terrorist organizations. The Court explained that “material support” is:

       [A] valuable resource by definition. Such support frees up other resources within
       the organization that may be put to violent ends. It also importantly helps lend
       legitimacy to foreign terrorist groups—legitimacy that makes it easier for those
       groups to persist, to recruit members, and to raise funds—all of which facilitate
       more terrorist attacks.

Id. at 30. The Court also recognized that “some designated foreign terrorist organizations use
social and political components to recruit personnel to carry out terrorist operations, and to
provide support to criminal terrorists and their families in aid of such operations.” Id. at 30–31.
Importantly, the Supreme Court’s interpretation of “material support” adopts both the “relevant”
and “significant” definitions of “material.” Material support is relevant to the commission of
terrorism to the extent that it “frees up other resources within the organization that may be put to
violent ends.” Id. at 30. And material support is important or significant because it “helps lend
legitimacy” to the terrorist organization. Id.

       Moreover, we note that the civil statute at issue in this case captures a broader range of
activity than 18 U.S.C. § 2339B. That provision creates a carveout for independent political
advocacy, even if that advocacy promotes the terrorist organization’s legitimacy: “[i]ndividuals
who act entirely independently of the foreign terrorist organization to advance its goals or
objectives shall not be considered to be working under the foreign terrorist organization’s
direction and control.” 18 U.S.C. § 2339B(h). Because there is no record evidence that Hosseini
took orders from MeK or FeK—and because Hosseini insists that he was not a member of either
organization—his conduct might well have fallen within this carveout, had he been charged
 No. 17-6453                           Hosseini v. Nielsen                                Page 14


under § 2339B.     But unlike § 2339B, 8 U.S.C. § 1182 contains no such exception for
independent political advocacy.

       Hosseini argues that no other circuit has considered whether non-violent advocacy—by
itself—rises to the level of material support. In Bojnoordi v. Holder, the Ninth Circuit affirmed a
BIA finding of material support because the alien passed out flyers and wrote articles—but also
trained the terrorist organization’s members on the use of guns. 757 F.3d 1075, 1078 (9th Cir.
2014). The Seventh Circuit affirmed a BIA finding that an alien provided material support when
he distributed flyers, posted signs, looked after the local office, and recruited individuals to
attend the terrorist organization’s meetings for several years. Khan v. Holder, 766 F.3d 689, 698
(7th Cir. 2014). And the Fourth Circuit upheld a BIA finding that an alien who hung posters and
paid monthly dues to a terrorist organization for four years had provided material support to the
organization. Viegas v. Holder, 699 F.3d 798, 803 (4th Cir. 2012).

       Nonetheless, other circuits have upheld USCIS and BIA determinations that an alien
provided material support to a terrorist organization, even when that support was “relatively low-
level.” Seasay v. Attorney Gen. of U.S., 787 F.3d 215, 221 (3d Cir. 2015). The Third Circuit, for
example, upheld a material support determination involving an asylum applicant who provided
food and set up tents for a terrorist organization. Singh-Kaur v. Ashcroft, 385 F.3d 293, 296-301
(3d Cir. 2004). The Fourth Circuit upheld the BIA’s determination that an alien who provided
occasional use of his kitchen and overnight accommodations to members of a terrorist
organization gave material support. Barahona v. Holder, 691 F.3d 349, 351, 356 (4th Cir. 2012).
And the BIA affirmed an immigration judge’s denial of an alien’s asylum request because the
alien, who was kidnapped by guerillas in El Salvador, “was coerced into undergoing weapons
training and performing forced labor in the form of cooking, cleaning, and washing [her captors’]
clothes.” Matter of A-C-M-, 27 I. & N. Dec. 303, 304 (BIA 2018). In that published decision,
the BIA held that the alien had provided material support to her captors and, importantly, that
“‘material support’ has no quantitative component.” Id. at 308.

       Our role, in part, is to set aside agency action “when it is in conflict with the language of
the statute relied upon by the agency.” City of Cleveland, 508 F.3d at 838. No such conflict
exists here. We interpret material—i.e., relevant and significant—support to include Hosseini’s
 No. 17-6453                           Hosseini v. Nielsen                                Page 15


copying and distribution of flyers on behalf of MeK and FeK. That support was relevant,
inasmuch as it introduced Iranians to MeK and FeK and allowed those organizations to redirect
some of their communications resources elsewhere. And the support was significant: the non-
violent flyers, which informed Iranians about the regime’s human rights abuses, gave legitimacy
to MeK and FeK—even though those same organizations were engaged in terrorism. The record
contains no evidence that Hosseini supported MeK and FeK’s violent activities or engaged in
violence on behalf of those organizations. Indeed, by his own account, Hosseini insists that he
disseminated MeK and FeK flyers “to help educate the people about the failings of the Iranian
Islamic government.” But this makes Hosseini’s support no less material. Thus, we conclude
that USCIS’s determination that Hosseini provided material support to MeK and FeK was not
arbitrary and capricious.

                                                D.

       Finally, we address Hosseini’s argument that USCIS acted in an arbitrary and capricious
manner for issuing two conflicting decisions on the same issue: his admissibility to the United
States. Because he obtained asylum in the United States in 1999, Hosseini argues that USCIS
necessarily determined that he was admissible to the United States. As Hosseini correctly notes,
USCIS cannot grant asylum “until the identity of the applicant has been checked against all
appropriate records or databases . . . to determine any grounds on which the alien may be
inadmissible to or deportable from the United States, or ineligible to apply for or be granted
asylum.” 8 U.S.C. § 1158(d)(5)(A)(i). And an asylum applicant is inadmissible if he provided
material support to a terrorist organization. 8 U.S.C. § 1158(b)(2)(A)(v). Although USCIS
granted Hosseini asylum in 1999—and thus determined that he was admissible—it denied
Hosseini’s application to adjust his legal status fifteen years later after concluding that Hosseini
gave material support to MeK and FeK and that he was therefore inadmissible. Hosseini
contends that USCIS’s conflicting decisions demonstrate that the agency did not act reasonably,
as required under the Administrative Procedure Act. See, e.g., Judulang v. Holder, 565 U.S. 42,
53 (2011) (“[C]ourts retain a role, and an important one, in ensuring that agencies have engaged
in reasoned decisionmaking.”).
 No. 17-6453                           Hosseini v. Nielsen                              Page 16


       Hosseini’s argument is unavailing for the two reasons that USCIS set forth in its decision.
First, USCIS did not rely on the same set of facts when it made its decisions. When USCIS
granted Hosseini derivative asylum in 1999, it had no access to his wife’s file and therefore did
not know about Hosseini’s involvement with MeK. But in 2014, when USCIS determined that
Hosseini was inadmissible, it had reviewed both his wife’s file, in which she described
Hosseini’s involvement with MeK, and his application, in which he admitted to joining FeK.
Second, the laws governing the admissibility of asylum applicants changed in 2001, when the
PATRIOT Act added new terrorism-related grounds for inadmissibility, including 8 U.S.C.
§ 1182(a)(3)(B)(iv)(VI)(dd). Thus, when USCIS denied Hosseini’s application in 2014, it relied
on law that had changed since it granted Hosseini’s asylum request in 1999.

       Because USCIS has provided a well-reasoned explanation for its decisions, we conclude
that it did not act in an arbitrary or capricious manner when it ultimately rejected Hosseini’s
application because of his inadmissibility.

                                               V.

       For the foregoing reasons, we AFFIRM the district court’s decision.